Citation Nr: 1501208	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-05 196	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for left ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to non-service-connected pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to March 1977.

These matters come before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado, and from a June 2011 decision by the VA Pension Management Center in St. Paul, Minnesota.   

In July 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in October 2012 when the Board denied the Veteran's claims.  The Veteran appealed that portion of the Board's decision that denied entitlement to service connection for left ear hearing loss disability and tinnitus to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2013, the Court vacated the Board's decision with regard to those two issues and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  That portion of the Board's decision which denied entitlement to service connection for right ear hearing loss disability and entitlement to non-service connected pension was not disturbed.  

The Veteran was previously represented before the Board by The American Legion.  In July 12, 2012 correspondence, subsequent to the Board hearing, The American Legion informed the Veteran that it would no longer represent him.  The decision to withdraw from representation after certification of an appeal is not a unilateral choice to be exercised at the discretion of the representative.  Pursuant to 38 C.F.R. § 20.608 (2014), the representative must file a motion to withdraw based on good cause.  In October 2014, The American Legion filed a motion to withdraw its representation and submitted evidence contending that it had good cause to do so.  In December 2014, the Veteran informed the Board that he wished to represent himself, and requested that the Board proceed with his appeal.  Pursuant to 38 C.F.R. § 14.631(f)(1), a Veteran is entitled to discharge his attorney at any time.  Based on the foregoing, the Board finds that The American Legion is no longer the representative for the Veteran, and he is not represented by any other person or organization.

In November 2014, in response to Board correspondence regarding representation, the Veteran reported that he would be joined during his hearing by the Reverend J.M., who would provide him support.  The Veteran has already been provided with a Board hearing and the Reverend J.M. accompanied him at that time; the Board finds that there is no sufficient reason to provide the Veteran with another hearing, and VA has not offered him such.  Thus, the Board will proceed to consider the Veteran's claims.

The issues of entitlement to service connection for right ear hearing loss disability, left ear hearing loss disability, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On October 23, 2012, the Board issued a decision denying entitlement to service connection for bilateral hearing loss disability, entitlement to service connection for tinnitus, and entitlement to non-service connected pension benefits.  

2.  The claims file includes July 2012 evidence which was not considered by the Board in its October 2012 decision.  

3.  The Veteran's period of active service began on May 8, 1975.

4.  The Veteran did not have active wartime service.

CONCLUSIONS OF LAW

1.  The criteria for vacating that portion of the Board decision issued on October 23, 2012 which denied entitlement to service connection for right ear hearing loss disability and entitlement to non-service connected pension have been met. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

2.  The criteria for non-service connected pension benefits have not been met.  
38 U.S.C.A. §§ 101(2), 1521, 5107(a) (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.    

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2014). 

Two copies of a July 2012 private opinion from Dr. J.W. (Center for Hearing, Speech, and Language) are associated with the Veteran's claims in a temporary claims file.  Although the correspondence is dated in July 2012, one copy is not stamped with the date of VA receipt and the other copy contains a facsimile date stamp and VA date stamp of July 31, 2014.  The Board did not refer to this evidence in its October 2012 decision; however, it was referenced in the 2013 JMR.  

The Board finds that a vacatur of its October 2012 decision with regard to entitlement to service connection for right ear hearing loss disability and entitlement to non-service connected pension is warranted so that the Board may consider all the evidence of record.  That portion of the Board decision which denied entitlement to service connection for left ear hearing loss disability and tinnitus has already been vacated by the Court.

Accordingly, that portion of the October 23, 2012, Board decision addressing the issues of entitlement to service connection for right ear hearing loss disability and entitlement to non-service connected pension is vacated.

Adjudicated Claim

This case is one in which the law is dispositive of the issue. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable. Mason v. Principi, 16 Vet. App. 129 (2002).  Regardless, an RO decision issued in June 2011 informed the Veteran of the regulations governing entitlement to non-service connected pension, and the claim was subsequently readjudicated in a November 2011 statement of the case.  The Veteran has been provided the opportunity to submit evidence and argument in support of his.  The July 2012 Board hearing transcript and the evidence submitted by the Veteran reflects that the Veteran had actual knowledge of the requirements necessary to obtain non-service connected pension.  See Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Legal Criteria

To be eligible for non-service connected pension, a Veteran must have served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war with discharge or release from such service for a service-connected disability; (3) for a period of 90 consecutive days or more when such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate period of service during more than one period of war. 38 U.S.C.A. § 1521 (j). 

The term "active military, naval, or air service" includes (a) active duty; (b) any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty; and (c) any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from certain cardiovascular events. 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a). 

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from non-service-connected disabilities which are not the result of willful misconduct. 38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war. 38 C.F.R. § 3.3(a) (3).

Analysis

The Veteran contends that he served in the Vietnam era.  That period is defined by VA as the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period.  In all other cases, the period begins on August 5, 1964 and ends on May 7, 1975. 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f). 

The Veteran's Certificate of Release or Discharge from Active Duty, DD Form 214, shows that he served on active duty from May 8, 1975, through March 1, 1977.  The Board acknowledges that the Veteran enlisted on March 20, 1975; however, the corresponding March 1975 enlistment contract, DD Form 4, reflects that the Veteran was delayed from entry into active duty until May 8, 1975 (See block 56).  The subsequent May 1975 DD Form 4 reflects that the Date of Induction was May 8, 1975 (See block 6).  The Veteran signed the oath of enlistment on May 8, 1975 (See block 57), and the confirmation of enlistment date is May 8, 1975 (See block 59).  

The Veteran contends that he actually entered active duty on May 7, 1975, and he has submitted a lay statement as corroborative evidence.  The Board finds that the official military records are more credible than lay statements made decades later for compensation purposes.  See Cartright v. Derwinski, 2 Vet. App.24 (1991); see also Caluza v. Brown, 7 Vet. App. 498 (1995).
 
The reported histories of entering active duty on May 7, 1975, are not credible in light of the consistent reference in the Veteran's service records noted above which reflect that he entered service on May 8, 1975.  

In addition, the Veteran's report of medical examination, dated in March 1975, reflects that the Veteran was actually examined on May 8, 1975 and found not to have disqualifying disabilities.  Thus supporting that he was accepted into service on May 8, 1975.

In sum, the Veteran did not have active service during the Vietnam conflict because his active service began after May 7, 1975.  Thus, the Veteran has not had the requisite "wartime" service, and the claim for non-service connected pension must be denied due to the lack of entitlement under the law. 


ORDER

The Board's October 23, 2012 decision which denied entitlement to service connection for right ear hearing loss disability is vacated.

The Board's October 23, 2012 decision which denied entitlement to non-service connected pension is vacated. 

Entitlement to non-service connected pension benefits is denied.


REMAND

As noted above, the claims file includes a July 2012 private opinion from Dr. J.W. (Center for Hearing, Speech, and Language) which is associated with the Veteran's claims in a temporary claims file.  The most recent supplemental statement of the case (SSOC) is from March 2012.  The Veteran did not submit a waiver of RO consideration, and the RO has not issued an SSOC with consideration of the newly received evidence. 

The Veteran is unrepresented, has not submitted a waiver of RO consideration of the new evidence, and submitted his substantive appeal prior to February 2, 2013.  (See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154 which amends 38 U.S.C. § 7105 by adding new paragraph (e), which states that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.)  Thus, the claim must be remanded for the RO for readjudication with consideration of the newly received evidence.

In addition, the Board finds that a supplemental clinical opinion may be useful to the Board in adjudicating the Veteran's claims.  The Veteran's March 1975 report of medical history for entrance purposes reflects that his usual occupation had been as an offset pressman, and his 1975 report of medical examination for entrance purposes reflects a 25 decibel threshold at 500 and 1000 hertz in the right ear and at 500 hertz in the left ear.  In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  The examiner specifically noted no qualifying defects or pertinent diagnoses.  The Veteran's 1977 report of medical examination for separation purposes did not show any thresholds above 15. 

The clinician should consider the entire claims file (STRs, VA clinical records, and private records and statements), to include the following: a.) the May 1998 VA treatment record which reflects the Veteran's history of constant tinnitus with an onset of four to five months earlier and positive post service noise exposure; b.) the August 1999 VA treatment record which reflects the Veteran's history of increasing tinnitus over the past several months; c.) the July 2000 VA treatment record which reflects the Veteran's reported his tinnitus was getting louder; d.) a March 2001 VA treatment record which reflects a history of exposure to "loud noises" at work; e.) the Veteran's report of exposure to a grenade explosion near his ear in basic training which caused hearing loss for two to three days; f.) the November 2008 VA treatment record which reflects audiometric findings and the Veteran's report of diminished hearing since approximately 1995; and g.) the July 2012 private examination report in which the Veteran reported and the onset of tinnitus in approximately 1980.  

The clinician should also discuss, if pertinent, the relevance of any threshold shift, or lack thereof, in service, whether it is as likely as not that hearing loss due to acoustic trauma has a delayed onset, and whether it is as likely as not that tinnitus due to acoustic trauma has a delayed onset.

Accordingly, the case is REMANDED for the following action:

1.  Forward the file to an audiologist and obtain a supplemental opinion as to the current nature and likely etiology of any hearing loss disability or tinnitus.  

The clinician should consider the entire claims file, to include: a.) the Veteran's March 1975 report of medical examination for entrance purposes which reflects abnormal hearing in the left ear; b.) the Veteran's 1977 report of medical examination for separation purposes which reflects normal hearing upon separation; c.) the May 1998 VA treatment record which reflects the Veteran's history of tinnitus with an onset of four to five months earlier and positive post service noise exposure; d.) the August 1999 VA treatment record which reflects the Veteran's history of increasing tinnitus over the past several months; e.) the July 2000 VA treatment record which reflects the Veteran's reported his tinnitus was getting louder; f.) a March 2001 VA treatment record which reflects a history of exposure to "loud noises" at work; g.) the Veteran's report of exposure to a grenade explosion near his ear in basic training which caused hearing loss for two to three days; h.) the November 2008 VA treatment record which reflects audiometric findings and the Veteran's report of diminished hearing since approximately 1995; i.) the August 2011 VA examination report; and j.) the July 2012 private examination report in which the Veteran reported and the onset of tinnitus in approximately 1980.  

Based on the review of the record, the examiner should address the following: 

(a)  Is it at least as likely as not (50 percent or greater) that the Veteran has tinnitus causally related to, or aggravated by, active service.  

(b)  Is it at least as likely as not (50 percent or greater) that the Veteran has a hearing disability causally related to, or aggravated by, active service.  

The clinician should provide an adequate rationale for any opinion provided.  The clinician should also discuss, if pertinent, the relevance of any threshold shift, or lack thereof, in service, whether it is as likely as not that hearing loss due to acoustic trauma has a delayed onset, and whether it is as likely as not that tinnitus due to acoustic trauma has a delayed onset.

If the clinician cannot render an adequate rationale without an examination, schedule the Veteran for such.

2.  Thereafter, readjudicate the issues of entitlement to service connection or a right ear hearing loss disability, left ear hearing loss disability, and tinnitus.  If a benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




